Mr. JUSTICE JONES, dissenting: I respectfully dissent. The rule requiring joinder of indispensable parties is not applied when a party, though not before the court in person, is so represented by others that his interest received actual and efficient protection. (Mortimore v. Bashore (1925), 317 Ill. 535, 148 N.E. 317; Cales v. Dressler (1924), 315 Ill. 142, 146 N.E. 162; Cody Trust Co. v. Hotel Clayton Co. (2d Dist. 1937), 293 Ill. App. 1, 12 N.E.2d 32; Glickauf v. Moss (1st Dist. 1974), 23 Ill. App. 3d 679, 320 N.E.2d 132; Boghosian v. Mid-City National Bank of Chicago (1st Dist. 1960), 25 Ill. App. 2d 455, 167 N.E.2d 442.) This so-called “doctrine of representation” applies where persons are before the court who have the same interests, and will be equally certain to bring them forward and protect them, as those of persons not before the court. Mortimore v. Bashore. Warren St. James is the president of St. James Dormitory, Inc., and, as it appears from the record, is the officer in charge of operations of that company. Everything in this case done by St. James Dormitory was done by him as its president. Accordingly, I believe the doctrine of representation should apply in this instance and the case proceed without him as a party in his individual capacity.